UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1376


OSCAR RODRIGUEZ ENRIQUES,

                    Petitioner,

             v.

JEFFERSON B. SESSIONS III,

                    Respondent.



        On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: October 12, 2017                                   Decided: October 17, 2017


Before WILKINSON, KING, and WYNN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Randall L. Johnson, JOHNSON & ASSOCIATES, P.C., Arlington, Virginia, for
Petitioner. Chad A. Readler, Acting Assistant Attorney General, Derek C. Julius,
Assistant Director, Regina Byrd, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Oscar Rodriguez Enriques, a native and citizen of Mexico who illegally reentered

the United States after he was deported in 1996, petitions for review of an order of the

Board of Immigration Appeals dismissing his appeal from the immigration judge’s

decision finding that Enriques was convicted of a particularly serious crime and thus

denying his application for withholding of removal. * We have reviewed the argument

raised by Enriques on appeal, in conjunction with the record and the relevant legal

authorities. We discern no legal error in the agency’s conclusion that Enriques’ prior

New York conviction for criminal sale of a controlled substance qualified as a

particularly serious crime, see In re Y-L-, 23 I. & N. Dec. 270, 274-76 (Op. Att’y Gen.

2002), which rendered him ineligible for withholding of removal under the Immigration

and Nationality Act, see 8 U.S.C. § 1231(b)(3)(B)(ii) (2012). Accordingly, although we

grant leave to proceed in forma pauperis, we deny the petition for review for the reasons

stated by the Board. See In re Rodriguez Enriques (B.I.A. Feb. 22, 2017). We dispense

with oral argument because the facts and legal contentions are adequately presented in

the materials before this court and argument would not aid the decisional process.



                                                                      PETITION DENIED


       *
         Enriques does not challenge in his brief the agency’s denial of his application for
deferral of removal. Accordingly, we conclude that Enriques has waived appellate
review of the disposition of that claim. See Ngarurih v. Ashcroft, 371 F.3d 182, 189 n.7
(4th Cir. 2004).


                                             2